Title: James Madison to Frank Carr, 12 July 1831
From: Madison, James
To: Carr, Frank


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 12 1831
                            
                        
                        J. Madison returns his best thanks to Dr Carr for the remedy kindly sent for the Rheumatism; but not witht. a
                            regret that he took the trouble of making his son a special bearer of it
                        He has already commenced the experiment, & with sufficient faith he hopes—in the effect of the
                            Charity
                        
                            
                                
                            
                        
                    